Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending, claims 1-4, 6, 11-13 and 15-20 have been amended, and claims 12-20 are withdrawn.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasne (US 2020/0085032) in view of Klemp  (U.S. 2017/0216871).
With respect to claim 1, Lasne discloses a boom truss with inverted truss geometry for an agricultural spray boom for use with an agricultural machine (figure 1)3, the boom truss comprising:
a primary boom segment (2”) extending from the agricultural machine (abstract and paragraph 0003, though not shown #3 is affixed to a spraying vehicle) comprising:
a base support member (figure 1, 2”,s bottom element which the noted stringers extend up from) with a top side and a bottom side (the noted bottom plate having an upper and bottom side); and

a secondary boom segment (2’) extending from the primary boom segment comprising:
a base support member with an upper side and an underside (see figure 1, the noted 2’ also having a bottom support member which has an upper and underside there to); and
wherein the secondary boom segment is movable about a horizontal axis (figure 2, paragraph 0016, as there are two embodiments one where it folds horizontally and another where it folds vertically) between:
a first position (seen in figure 1) wherein the secondary boom segment extends substantially parallel with the primary boom segment outwardly from the primary boom segment with the upper side extending substantially parallel with the top side and the underside extending substantially parallel with the bottom side (see figure 1); and
a second position wherein the secondary boom segment is folded upwardly so that the upper side is located above the top side (see figures 2 and 3, which show a vertically folded 2’ over 2”). However, Lasne fails to disclose an underside truss support member extending downwardly from the underside. 
Klemp, figures 25-26, discloses a bumper 672/670, extending downward from the truss supports 470/450) for protecting the device from any unwanted impact (paragraph 0084).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bumper of Klemp into the system of Lasne extending downward from their boom sections to allow for them to be protected from unwanted impact. 
With respect to claim 2, Lasne as modified discloses  a first hinge located between the primary boom segment and the secondary boom segment (figures 1, 3, 4, and 7, where there is a noted hinge 
wherein the underside truss support member is located laterally outside of the first hinge when the secondary boom segment is in the first posiiton (as seen in figures 1, 3, 4, and 7, the hinge is located on the corners between two adjacent elements, and thus the truss support member is outside of the first hinge, as the truss support member is beneath the truss in Klemp, as its 672 and 671 extend beneath the truss, and the hinges are adjacent and between the noted truss members).
With respect to claim 3, Lasne as modified discloses the secondary boom segment moves:
from the first position upwardly until the secondary boom segment is directly above the first hinge (figures 3 and 4 discloses vertical movement of the booms when folding, and thus when the boom 2’ is moving above 2” at one point the boom will be directly above the hinge it is moving about, as the hinge is noted on the corner of the boom segment); and
from directly above the first hinge downwardly to the second position (as figure 1 moves to figures 3/4).
With respect to claim 5, Lasne as modified discloses further comprising a breakaway boom segment having a base support member (figures 1, 3 and 4, #2 with the noted base of #2);
wherein the breakaway boom segment extends from the primary boom segment in an extended position (figure 1).
With respect to claim 6, Lasne as modified discloses further comprising a second hinge located between the secondary boom segment and the breakaway boom segment (figures 1, 3, and 4 as there is a hinge allowing 2 to pivot about 2’):
wherein the breakaway boom segment moves about a second horizontal axis (as noted folding horizontally) the second hinge from the extended position to a partially collapsed position the 
With respect to claim 7, Lasne as modified discloses the secondary boom segment
and the breakaway boom segment are folded to the second position (see figures 3 and 4).
With respect to claim 8, Lasne as modified discloses the support truss structure further comprises:
an upper support stringer;
a plurality of vertical support truss elements; and
a plurality of diagonal truss elements. See below annotated support truss structure. 

    PNG
    media_image1.png
    720
    1152
    media_image1.png
    Greyscale

With respect to claim 9, Lasne as modified discloses the secondary boom segment and the breakaway boom segment are nested behind the support truss structure when in the second position (see figure 4, 2 and 2’ are behind 2”).

4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasne and Klemp as applied to claims 1 and 9 above, and further in view of Rivas (U.S. 2006/0201075).

With respect to claim 4, Lasne as modified discloses the primary boom segment, the secondary boom segment, the underside support member is located below them, but fails to disclose a nozzle line extending along the primary boom segment and the secondary boom;
wherein the underside truss support member is located below the nozzle line segment when the secondary boom segment is in the first position.
Rivas, figures 4a and 7, discloses a nozzle line at #50/56 which extends within the truss elements to apply fluid from the spray boom. Wherein placement of the nozzles and elements within the beams of the boom structure allows for proper support of the nozzle line by the support structure (paragraph 0004). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the noted tubes seen in figure 7 of Lasne, would be the nozzle line as shown in the middle of the support structure of Rivas, as having the nozzle line located within the support structure allows for proper support and protecting of the nozzle line (noting this would be true when the secondary boom is in the first position). 
With respect to claim 10, Lasne as modified fails to specifically disclose a third hinge located where the primary boom segment attaches to the agricultural machine (#3, where the hinge between the boom and vehicle, is not shown or mentioned, though is known in the art to be located there);
wherein the primary boom segment, the secondary boom segment, and the breakaway boom segment pivot about the third hinge towards the agricultural machine into a retracted transportation position.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hinge onto the end of the primary boom segment when connecting it to a machine/vehicle of Lasne to allow it to pivot about that hinge into a retracted with respect to a vehicle as disclosed by Rivas, so that when the device is not in use it is stored in the connectional manner, and does not extending outwardly unnecessarily when moving the vehicle on a roadway or into storage (as is well known having a boom extending outwards takes up space). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasne and Klemp as applied to claim 1 above, and further in view of Wissler (U.S. 2017/0000103).
With respect to claim 11, Lasne as modified discloses the underside truss support member comprises: a substantially hollow, cylindrical tube (Klemp, figure 25, tube of 671); and
at least one bracket extending from the substantially hollow tube (Klemp, 672);
wherein the at least one bracket attaches to the base support member of the secondary boom segment (Klemp, the base support being 470, and being equivalent to the base of the support in Lasne. But fails to disclose being made from carbon fiber cylindrical tube. 
	Wissler, paragraph 0006, discloses using carbon fibers as the material in an agricultural boom sprayer arm, as they are light weight.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the noted tube of Lasne as modified by Klemp is made from a carbon fiber material as disclosed by Wissler, as such material is light weight and would not put more undo stress on the weight of boom in the system. 
Response to Arguments/Amendments
	The Amendment filed (11/23/2021) has been entered. Currently claims 1-20 are pending, claims 1-4, 6, 11-13 and 15-20 have been amended, and claims 12-20 are withdrawn. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (08/23/2021). 	
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. Applicant argues that Lasne fails to disclose the first and second boom segments folding horizontally arguing that they fold vertically. Examiner disagrees, as noted in paragraph 0016, the system folds horizontally (applicant argument towards vertical folding is from figures 3 and 4, not relied upon in the rejection). Further noting figure 7, the ball 4, is inserted between the lower and upper ends where 7 is located, and thus 7 is pivoting about that ball join 7 horizontally (and not vertically) as shown in figure 7, for it to be vertical the ball joint would have openings about it vertically for it to move about (as see where 2’ is moved with respect to 2, is not stacked above it, but pivoted to its side. The examiner disagrees with applicants reading of figures 5-7, which show a ball joint in a configuration where it moves horizontally not vertically. The specification of Lasne, never discloses that it is a vertical movement in those figures, and the configuration (the boom moving to its side and the open joint around the ball being in the horizontal plane) indicates the member 2’ is moving horizontally.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752